Citation Nr: 0947799	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a chronic 
disability manifested by left leg numbness, to include as 
secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1971.  
He was awarded the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  

In August 2007, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge and a transcript of 
that hearing is of record.

This appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.  


REMAND

The Veteran contends that service connection is warranted for 
a low back disability because he received shrapnel wounds to 
his center-low back while serving in Vietnam.  See VA Form 
21-526, received in October 2006.  The Veteran testified that 
his low back pain began during his second tour in Vietnam and 
continued with periodic back pain after service.  (See 
Transcript "Tr." of August 2007 Board hearing at 5-6, 13.)  
He also stated that he has the same back pain now as when he 
was in Vietnam.  (Id. at 21-22.)  He also contends that his 
chronic left leg numbness is secondary to his low back 
disability.  (Id. at 25.)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  The Board 
finds that further development regarding VA's duty to notify 
and assist under the VCAA is required in the present case 
concerning the Veteran's claims.  

Regarding the duty to assist, the Board notes that the 
Veteran identified relevant VA and private treatment records 
at his August 2007 Board hearing.  After a review of the 
record, it does not appear that these records have been 
associated with the claims file or that reasonable attempts 
have been made to obtain these records.  38 C.F.R. 
§ 3.159(c)(1).  Specifically, at the August 2007 hearing, the 
Veteran testified that he went to a hospital in Quincy, 
Massachusetts, for treatment regarding his back while working 
for the United States Post Office in approximately 1975.  
(See Board Tr. at 15, 18, 30-32.)  Further, a report of VA 
examination, dated in November 2002, notes that the Veteran 
was admitted to Quincy City Hospital where he reported being 
told that he probably had some form of arthritis in his back.  
The Veteran indicated at the August 2007 hearing that he had 
not made any attempts to get these treatment reports.  (Board 
Tr. at 32-33.)  In light of VA being put on notice of the 
existence of possible outstanding treatment records, the 
Board finds that a remand is required for purposes of 
attempting to obtain these records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

At his Travel Board hearing in August 2007, the Veteran also 
testified that he was treated at VA facilities in 
Massachusetts between 1975 and 1995.  (Board Tr. at 18.)  The 
claims folder does not contain the aforementioned VA 
treatment reports and the record does not reflect that any 
attempts have been made to secure the reports referenced by 
the Veteran.  The Board notes that the missing VA records may 
be material to the appellant's claim since they may provide a 
better picture of the condition of his low back disability 
more contemporaneous to service, or they could lead to 
additional pertinent evidence.  In this regard, it is noted 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, an effort should be made to locate these 
VA treatment reports and associate them with the Veteran's VA 
claims file.  The Board also notes that the record does not 
contain the Veteran's complete service personnel records and 
finds that an effort should be made to associate them with 
the claims folder, especially for purposes of confirming the 
circumstances surrounding the award to the Veteran of the 
Purple Heart and Bronze Star medals, including his service in 
Vietnam.  

Additionally, the Board finds that the Veteran should be 
afforded a VA examination to obtain a competent medical 
opinion regarding the etiology of his claimed disabilities.  
Post-service evidence clearly establishes that the Veteran 
has a current low back disability.  See VA progress note, 
dated in May 2007 (noting an assessment of chronic low back 
pain); see also Report of lumbar spine MRI, dated in January 
2007 (containing multiple impressions regarding the Veteran's 
low back, to include annular disc bulging at L5-S1 and 
moderate central canal stenosis at L4-5).  The record also 
contains a VA outpatient treatment record, dated in December 
2003, reflecting an impression of low back pain with 
radiculopathy, possibly secondary to leg length discrepancy.

The Veteran is competent to testify as to symptoms, such as 
low back pain, which are non-medical in nature; however, he 
is not competent to render a competent medical opinion as to 
the etiology of his low back and left leg disabilities.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature).  The Veteran 
is also competent to report what occurred during service.  
See Washington v. Nicholson, 19 Vet. App. 363 (2005); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006) (noting that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence); 
38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat 
veterans, VA accepts satisfactory lay evidence of service 
incurrence if consistent with service circumstances and 
conditions).  In this regard, the Veteran testified at the 
August 2007 hearing that he had low back pain in service and 
was taken by helicopter to a field hospital.  (See Board Tr. 
at 8.)  

In light of the above, the Board finds that there is 
competent evidence of the Veteran having experienced low back 
pain during service.  Further, an April 2007 VA treatment 
report reflects that the Veteran reported back pain with a 
duration of 33 years.  None of the medical opinions of 
record, however, sufficiently address whether the Veteran's 
current low back pain is related to the pain he experienced 
during service.  The November 2002 VA examiner noted that the 
cause of the Veteran's low back pain could not be determined 
and failed to supply a rationale for this statement.  This 
genitourinary examination, however, was conducted with 
respect to a separate increased rating claim for another 
condition, and no examination has ever been conducted with 
respect to the back claim.  An April 2007 VA treatment report 
indicates that the Veteran's diagnosis of low back pain is 
likely due to multiple etiologies, but the opinion does not 
discuss, in any detail, any of these possible etiologies.  
Accordingly, for these reasons, the claim for service 
connection for a low back disability must be remanded for 
purposes of conducting a VA examination.  See 38 C.F.R. § 
3.159(c)(4).  The Board also notes that the record does not 
contain any competent medical evidence addressing the 
etiology of the Veteran's chronic left leg numbness, to 
include on direct or secondary bases.  The Board, therefore, 
finds that a competent medical opinion regarding the 
Veteran's secondary service connection claim should be 
obtained as part of this examination.

The Board also finds that VA has not met its duty to notify.  
Specifically, an October 2006 VCAA notice letter did not 
inform the Veteran of what the evidence must show to support 
a claim for service connection on a secondary basis.  Based 
on the foregoing, the Board finds that further notice is 
necessary to correct this deficiency.

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the issues on appeal of 
entitlement to service connection for a 
low back disability and for a chronic 
disability manifested by left leg 
numbness, to include on both a direct and 
secondary basis, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); and any other applicable 
legal precedent.  Inform the appellant of 
the versions of 38 C.F.R. § 3.310 both 
prior to and from October 10, 2006.

2.  Request that the Veteran supply the 
complete names, addresses, and dates of 
treatment of all medical care providers 
who have treated him for low back pain 
and for left leg numbness since 
separation from service.  The Veteran 
should be specifically asked to provide 
the complete names, addresses, and dates 
of treatment at the Quincy City Hospital 
in Quincy, Massachusetts, in 
approximately 1975 regarding treatment 
for low back pain.  After securing any 
necessary authorization or medical 
releases, the AOJ should request and 
associate with the claims file the 
Veteran's treatment reports from all 
sources identified whose records have not 
previously been secured.  

3.  Obtain all of the Veteran's VA 
treatment records and progress reports 
following his separation from service 
until the present from the VA medical 
center in Boston, Massachusetts, or any 
other VA facility where the Veteran 
received treatment regarding his low back 
and left leg numbness conditions, 
excluding those already associated with 
the claims folder.  Specifically, the 
Veteran has referenced being treated at 
VA facilities in Massachusetts between 
1975 and 1995, and in Florida thereafter.  

4.  Request the Veteran's complete 
Official Military Personnel File from the 
National Personnel Records Center or 
other appropriate federal depository, as 
indicated.  Additionally, if adequate 
explanatory information is not located in 
the personnel file concerning the 
circumstances surrounding the award to 
the Veteran of the Purple Heart and 
Bronze Star medals, obtain such 
information from the appropriate 
location.  

5.  After all records have been obtained 
and associated with the claims file, 
schedule the Veteran for an appropriate 
VA examination for the purpose of 
determining the etiology of his low back 
and chronic left leg numbness 
disabilities.  Perform all necessary 
tests, if any, and report all clinical 
manifestations in detail.  The claims 
file must be made available to the 
examiner for review.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current chronic low 
back disability is related to an event, 
injury, or disease in service, or if 
arthritis was manifested in service or 
within one year of separation from 
service.  

The VA examiner is also asked to provide 
an opinion as to whether any current 
chronic disability manifested by left leg 
numbness is at least as likely as not 
related to an event, injury, or disease 
in service.  Further, the examiner is 
also asked to opine whether any current 
chronic disability manifested by left leg 
numbness is at least as likely as not:  
(a) proximately due to, or 
(b) chronically aggravated by, any 
service-connected disability, to include 
a low back disability if the examiner 
finds above that this disability is 
related to service.  A complete rationale 
should be provided for all opinions 
expressed.  

6.  Thereafter, readjudicate the issues 
on appeal.  The claims should be reviewed 
on the basis of all evidence of record, 
as well as under the new and old 
provisions of 38 C.F.R. § 3.310, as 
applicable, for the left leg numbness 
claim.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2009).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

